ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-198, concluding that as a matter of reciprocal discipline pursuant to Rule l:20-14(a)(4)(E) THOMAS J. COLEMAN, III, of MOORESTOWN, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of one year;
And the basis of the reciprocal discipline being respondent’s suspension from practice in Pennsylvania for conduct in violation of RPC 1.16(a)(1) (violation of the RPCs by representation of client), RPC 5.5(b) (practice of law in a jurisdiction where to do so would be in violation of regulations of the profession), RPC 7.1(a) (false or misleading communication about the lawyer or the law*281yer’s services), RPC 7.5(a) (use of a firm name, letterhead or other professional designation that violates RPC 7.1), RPC 7.5(b) (failure to identify jurisdictional limitations of practice), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), and Rules of Disciplinary Enforcement 217(d) (an admitted attorney transferred to inactive status shall not accept any new retainer or engage as an attorney in any legal matter of any nature), and (217(j) inactive attorney precluded from engaging in law-related activities and representing himself as a lawyer);
And good cause appearing;
It is ORDERED that THOMAS J. COLEMAN, III, is suspended from the practice of law for a period of one year and until the further Order of the Court, effective December 1, 2005; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.